RobiNSOn, Judge,
(dissenting):
Point 6 of the syllabus does not meet my approval. Where a court has obtained jurisdiction of the parties and the subject matter of the suit, that which it may improperly do in relation to them is error, but not total invalidity. The court in confirming the sale, since by process and pleading it had obtained jurisdiction of the parties and the land, had the power to construe its decree of sale as to what mineral or mining rights were meant to be sold, though it may have acted ever so erroneously or improperly.